     Case 6:21-cv-06062-SOH Document 7            Filed 08/10/21 Page 1 of 1 PageID #: 25




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


DAVID BORING, also known
as DAVID BARING                                                                       PLAINTIFF


v.                                   Case No. 6:21-cv-6062


SUPERVISOR JOE JONES, TRINITY SERVICES
GROUP; SHERIFF MIKE MCCORMICK, et al.                                             DEFENDANTS


                                            ORDER

         Before the Court is the Report and Recommendation filed June 17, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

4. Judge Bryant recommends that this case be dismissed without prejudice for failure to prosecute

this case, failure to obey a Court order, and failure to comply with Local Rule 5.5(c)(2). No party

has filed objections to the Report and Recommendation, and the time to object has passed. See 28

U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 10th day of August, 2021.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
